IN THE COMMONWEALTH COURT OF PENNSYLVANIA


National Collegiate                      :
Student Loantrust 2006-1                 :
                                         :
            v.                           :    No. 1340 C.D. 2016
                                         :
David Becirovic,                         :
                     Appellant           :


                                      ORDER

             NOW, November 13, 2017, having considered appellant’s application

for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge